DETAILED ACTION
Surface Cleaning Apparatus with Enhanced Operability
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	The amendments filed 02-03-2022 has been entered. Claims 1-23 are currently pending and have been examined. Claims 3-4 have been cancelled. Applicant’s amendments to claim 17 over claim objection previously set forth in the Non-Final Office action mailed 11-03-2021 Applicant’s amendments to drawings have not overcome drawing objection previously set forth in the Non-Final Office action mailed 11-03-2021.The previous 103 rejection has been updated due to applicant’s amendments. 
	
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  auxiliary cleaning tool, auxiliary cleaning tool mount, upper cord wind members, open interior passage must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
4.	Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



5.	Claim(s) 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Lee et al. (US5836047A) in view of Kim (US6374453B1) and Best (US 20070226946A1).
Regarding claim 1, Lee teach
)  having a front end having a dirty air inlet (figures 2b, col 3 lines 45-49, 64-67), an opposed rear end and opposed lateral sides(figures 2-2b);
(b) an upflow duct (suction pipe section 350, figure 2 ) moveably mounted to the surface cleaning head between an upright storage position and an inclined use position;
(c) portable cleaning unit (cleaner body section 300, figure 2) that is removably mounted to the upflow duct, the portable cleaning unit comprising a suction and filtration unit (dirt-collecting envelope filter 304 and cleaner 305a, figure 3; col 4 lines 32-35), a flexible hose (flexible hose 309, figure 2), a rigid air flow conduit  (first hose 316f, figure 2b, figure) the suction and filtration unit comprising a filtration member housing and a suction motor housing (col 4 lines 29-37), the suction motor housing including a filtration and suction unit mount (second connector 360b, figures 2- 3; col 3 lines 50-55, col 4 lines 11-15) and, the filtration and suction unit mount has an enclosed interior passage (see second connector 360b, figure 3 col 3 lines 50-55, col 4 lines 11-15), wherein an upstream end of the rigid air flow conduit is removably connectable with the filtration and suction unit mount (see figures 1-3, 7) and the up flow duct is removable connectable with the filtration and suction unit (see figure 7) mount whereby the rigid air flow conduit is removably mountable mounted in air flow communication with the upflow duct, and wherein the flexible hose is downstream of 
(d) an air flow passage (see abstract, col 3 lines 60-65) extending between the dirty air inlet and a clean air outlet, the air flow path including the flexible hose and the rigid air flow conduit upstream of the flexible hose, wherein the upright surface cleaning apparatus is useable in an upright cleaning mode in which the portable cleaning unit is attached to the upflow duct and in which the portable cleaning unit and the rigid air flow conduit are positioned a first distance apart whereby the upright surface cleaning apparatus is useable as an upright vacuum cleaner,
and wherein the upright surface cleaning apparatus is useable in a portable cleaning mode  (see figures 7, in figure canister mode which is portable mode, upright surface cleaning apparatus is not attached to upflow duct ), in which the portable cleaning unit is removed from the upflow duct and in which the portable cleaning unit and the rigid air flow conduit are positioned a second distance apart wherein the second distance is greater than the first when the upright surface cleaning apparatus is portable the distance ( when surface cleaning apparatus is in portable mode the cleaning unit distance from 316f greater than distance when upright cleaning mode as shown in figures 2b and 6) , the flexible hose and the rigid air flow conduit are the rigid air flow conduit are removeable concurrently solely by removing the suction and filtration unit from the surface cleaning head (see figures 2b- 7)

 However, Kim teaches auxiliary cleaning tool mount and an auxiliary cleaning tool (annotated Fig 2 of Kim) and the auxiliary cleaning tool mount is provided on the rigid air flow conduit (Fig 2, cleaning tool is attached on detachable handle16). It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified vacuum cleaner of Lee by incorporating cleaning tool and mount taught by Kim on extension pipe 320 of Lee in order to use vacuum cleaner for different places or objects and also cleaning tool mount helps to securely store cleaning tool when not in use; and,

    PNG
    media_image1.png
    339
    261
    media_image1.png
    Greyscale


Lee as modified by Kim, does not teach a cord wind member.
 	However, Best a cord wind member is provided on suction motor housing (see annotated Fig 1 of Best below). It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have incorporated the teaching of Best on vacuum cleaner of Lee so that  power line is wound and kept in custody thereon when not in use. 

    PNG
    media_image2.png
    533
    276
    media_image2.png
    Greyscale

Regarding claim 2, Lee as modified in claim 1 teaches the rigid air flow conduit ( hose 316f, figure 2b) comprises an upper up flow duct (see 350b figure 2-3, 6-7) and a handle (grip 308 , figure 4) is provided at an upper end of the upper upflow duct whereby, when the upright surface cleaning apparatus is in the upright cleaning mode, the handle is drivingly connected to the surface cleaning head (see figure 4)
	Regarding claim 5, Lee as modified rigid air flow conduit comprises an upper upflow duct and the auxiliary cleaning tool mount is provided on the upper airflow duct 
	Regarding claim 6, modified Lee teaches when the auxiliary cleaning tool is mounted to the auxiliary cleaning tool mount, the auxiliary cleaning tool extends upwardly when the upright surface cleaning apparatus is in the upright storage position (figure 1 of Kim) and a lower end of the auxiliary cleaning tool is located below an upper end of the filtration and cleaning unit when attached to the auxiliary cleaning tool mount.
 	It would have been obvious one of ordinary skill in the art before effective day of claimed invention to position the auxiliary cleaning tool at different locations, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
	Regarding claim 7, modified Lee teaches wherein in the upright cleaning mode, the auxiliary cleaning tool mount is mounted only to the rigid air flow conduit (as modified by Kim, cleaning tool mount is mounted only to hose 316 which is apart of 350 section in upright postion).
	Regarding claim 8, modified Lee teaches wherein the suction and filtration unit comprises a filtration member housing and a suction motor housing, and the filtration 
	Best teaches removable suction motor and filtration unit (see para 0039).
 	It would have been obvious one of ordinary skill in the art before effective day of claimed invention to modified Lee have the filtration member and suction motor to be removable. This allows a user to switch out parts of vacuum cleaner. 
	Regarding claim 9, modified Lee teaches the suction and filtration unit comprises a cyclone having a cyclone air inlet and a cyclone air outlet, and when the upflow duct is in the upright storage position and the portable cleaning unit is mounted to the upflow duct, the cyclone air inlet is at a lower end of the cyclone (see para 0039 of Best).
6.	Claims 10-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo et al (US Pub 2009/0031522) in view of Kim (US 6,374,453), Yoshimi et al (US 7,350,263) and Neal (US20060123584A1).
Regarding independent claim 10, Yoo et al disclose an upright surface cleaning apparatus comprising:

(a) a surface cleaning head (Fig 5, suction port assembly 100) having a front end having a dirty air inlet, an opposed rear end and opposed lateral sides (Fig 5);

(c) a portable cleaning unit (Fig 5, cleaner body 200) that is removably mounted to the support structure (Fig 5), the portable cleaning unit comprising a suction and filtration unit (Fig 5, dust separating unit 210), a flexible hose (Fig 5, hose 310), a rigid air flow conduit (Fig 5, extension pipe 320), and a handle (handle assembly 300) wherein the flexible hose, the rigid air flow conduit, and the handle are mounted to the suction and filtration unit or a member that is mounted to the suction and filtration unit (Fig 5, hose 310, extension pipe 320, cleaning tool and handle are mounted to pipe support 241 of dust separating unit 210)
Yoo et al do not teach an auxiliary cleaning tool mount and an auxiliary cleaning tool, However, Kim teaches auxiliary cleanng tool mount and an auxiliary cleaning tool (Fig 2 of Kim) and the auxiliary cleaning tool mount is provided on the rigid air flow conduit (Fig 2, cleaning tool is attached on detachable handle16). It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified vacuum cleaner of Yoo by incorporating cleaning tool and mount taught by Kim on extension pipe 320 of Yoo in order to use vacuum cleaner for different places or objects and also cleaning tool mount helps to securely store cleaning tool when not in use; and,


wherein the upright surface cleaning apparatus is useable in an upright cleaning mode in which the portable cleaning unit is attached to the support structure, the portable cleaning unit and the rigid air flow conduit are positioned a first distance apart (Fig 11, a vacuum cleaner operating in an upright mode) and the handle is drivingly connected to the surface cleaning head whereby the upright surface cleaning apparatus is useable as an upright vacuum cleaner (Fig 5, handle assembly 300 allows a user to operate a vacuum cleaner efficiently in upright mode),

and wherein the portable cleaning unit is useable in a portable cleaning mode in which the portable cleaning unit is removed from the surface cleaning head and the flexible hose, the rigid air flow conduit, the handle and the auxiliary cleaning tool are automatically removed as part of the portable cleaning unit when the suction and filtration unit is removed from the surface cleaning head (Fig 12, detaching extension pipe 320 from part 121 while a vacuum cleaner operating in a canister mode), and
wherein the auxiliary cleaning tool mount is provided on a portion of the rigid air flow conduit that is positioned above the portable cleaning unit when the upright surface cleaning apparatus is in the upright cleaning mode and the upflow duct is in the upright storage position wherein and the auxiliary cleaning tool mount remains mounted to the 
Yoo et al, as modified by Kim, do not teach a cord wind member on the auxiliary cleaning tool mount.
However, Neal teaches a cord wind member is provided on auxiliary cleaning tool mount (see upper cord 820, figure 11). 
It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have incorporated the teaching of Neal on vacuum cleaner of Yoo et al so that power line is wound and kept in custody thereon when not in use.
	Regarding claim 11, Yoo et al, as modified, disclose the limitations of claim 10, as described above, and further disclose wherein the flexible hose is downstream from the rigid air flow conduit and the suction and filtration unit is downstream from the flexible hose ( see Fig 5).
Regarding claim 12, Yoo et al, as modified, disclose the limitations of claim 10, as described above, and further disclose wherein the rigid air flow conduit comprises an upflow duct and the handle is provided at an upper end of the upflow duct (Fig 5, handle assembly 300).
	Regarding claim 13, Yoo et al, as modified disclose the limitations of claim 10, as described above, and further disclose wherein the filtration and suction unit comprises a 
Regarding claim 14, Yoo et al, as modified disclose the limitations of claim 10, as described above, and further disclose wherein a plane extends through the filtration and suction unit and the rigid air flow conduit and the auxiliary cleaning tool mount are located to one side of the plane (Fig 4).
 	Regarding claim 15, Yoo et al, as modified disclose the limitations of claim 10, as described above, and further disclose wherein the rigid air flow conduit comprises an upflow duct and the auxiliary cleaning tool is removably mounted to the upflow duct (as modified by Kim, cleaning tool is mounted to upper upflow duct of extension pipe 320).
Regarding claim 16, Yoo et al, as modified disclose the limitations of claim 10, as described above, and further disclose wherein the auxiliary cleaning tool extends upwardly when the upright surface cleaning apparatus is in the upright storage position (Fig 1 of Kim) and a lower end of the auxiliary cleaning tool is located below an upper end of the filtration and cleaning unit when attached to the auxiliary cleaning tool mount. It would been obvious to one of ordinary skill in the art before effective day of claimed invention to position the auxiliary cleaning tool at different locations, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding claim 17, Yoo et al, as modified , disclose the limitations of claim 10, as described above, and further disclose wherein the auxiliary cleaning tool mount is provided on the rigid air flow conduit (as modified by Kim, cleaning tool mount is disposed on extension pipe 320).
	Regarding claim 18, Yoo et al, as modified disclose the limitations of claim 10, as described above, and further disclose wherein the suction and filtration unit comprises a filtration member housing (Fig 5, dust separating unit 210) and a suction motor housing (Fig 5, suction motor 220), and the filtration member housing is removably mounted to an upper end of the suction motor housing (Fig 5, dust separating unit is removably connected to suction motor).
	Regarding claim 19, Yoo et al, as modified, disclose the limitations of claim 10, as described above, and further disclose wherein the suction and filtration unit comprises acyclone (Fig 5, cyclone unit 211) having a cyclone air inlet and a cyclone air outlet, and when the upflow duct is in the upright storage position and the portable cleaning unit is mounted to the upflow duct, the cyclone air inlet is at a lower end of the cyclone.
7.	Claims 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo et al (US Pub 2009/0031522) in view of Kim (US 6,374,453), Yoshimi et al (US 7,350,263) and Best (US20070226946A1).

(a) a surface cleaning head (Fig 5, suction port assembly 100) having a front end having a dirty air inlet, an opposed rear end and opposed lateral sides (Fig 5);
(b) a support structure (Fig 5, extension pipe receiving part 121) moveably mounted to the surface cleaning head between an upright storage position and an inclined use position;
(c) a portable cleaning unit (Fig 5, cleaner body 200) that is removably mounted to the support structure (Fig 5), the portable cleaning unit comprising a suction and filtration unit (Fig 5, dust separating unit 210), a flexible hose (Fig 5, hose 310), a rigid air flow conduit (Fig 5, extension pipe 320), a handle (Fig 5, handle assembly 300); and, suction motor housing (body of dust separating unit 200, figure 5 para 0067),
	Yoo et al do not teach an auxiliary cleaning tool mount and an auxiliary cleaning tool. However, Kim teaches auxiliary cleaning tool mount and an auxiliary cleaning tool (Fig 3 of Kim) and the auxiliary cleaning tool mount is provided on the rigid air flow conduit (Fig 3, cleaning tool is attached on detachable handle 16). It would been obvious to one of ordinary skill in the art before effective day of claimed mvention to have modified vacuum cleaner of Yoo by incorporating cleaning tool and mount taught by Kim on extension pipe 320 of Yoo in order to use vacuum cleaner for different places or 
(d) Yoo et al, as modified by Kim, further disclose an air flow passage extending between the dirty air inlet and a clean air outlet (Paragraph [0101)),
wherein the upright surface cleaning apparatus is useable in an upright cleaning mode in which the portable cleaning unit is attached to the support structure, the portable cleaning unit and the rigid air flow conduit are positioned a first distance apart (Fig 11, a vacuum cleaner operating in an upright mode), the handle is drivingly connected to the surface cleaning head whereby the upright surface cleaning apparatus is useable as an upright vacuum cleaner (Fig 5, handle assembly 300 allows a user to operate a vacuum cleaner efficiently in upright mode),and wherein the portable cleaning unit is useable in a portable cleaning mode in which the portable cleaning unit is removed from the surface cleaning head and the flexible hose, the rigid air flow conduit, the handle and the auxiliary cleaning tool are automatically removed as part of the portable cleaning unit when the suction and filtration unit is removed from the surface cleaning head (Fig 12, detaching extension pipe 320 from part 121 while a vacuum cleaner operating in a canister mode), the filtration and suction unit comprises a filtration and suction unit mount (Fig 5, first and second extension pipe supports 241 and 243) that is removably mountable to the support structure and the rigid air flow conduit is removably 
Yoo et al, as modified by Kim, do not teach an upper cord wind member is provided on the rigid air flow conduit. However, Yoshimi et al teach a cord wind member is provided on an opposed lateral side of the rigid air flow conduit (annotated Fig 3 of Yoshimi). 
It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have incorporated the teaching of Yoshimi et al on vacuum cleaner of Yoo et al so that power line is wound and kept in custody thereon when not in use.
	Yoo et al, as modified by Kim and Yoishi, do not teach lower cord wind member is provided on the suction motor housing. However, Best a lower cord wind member is provided on suction motor housing (see annotated Fig 1 of Best below). It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have incorporated the teaching of Best on vacuum cleaner of Lee so that  power line is wound and kept in custody thereon when not in use.
Regarding claim 21, modified Yoo teaches wherein the filtration and suction unit mount is provided on a suction motor housing (first and second extension pipe support 241, figure 5, para 0067).
	Regarding claim 22, modified Yoo teaches wherein an upstream end of the rigid air flow conduit is removably connectable with the filtration and suction unit mount and 
	Regarding claim 23, modified Yoo teaches wherein the filtration and suction unit mount has an open interior passage (see figure 5, 241 extension support).
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 10, 20  have been considered but are moot because the new ground of rejection (as necessitated by amendment) relies on different combination prior art references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723